Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A – Fig. 1
B – Fig. 2 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-5 and 9-19
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The two figures are mutually exclusive.  Fig. 1 includes the coke bed inside the gasifier and Fig. 2 includes the coke bed external to the gasifier.
During a telephone conversation with Peter Weissman on 3/23/2021 a provisional election was made with traverse to prosecute the invention of Species B, claims 1-5 and 8-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant uses the symbol “µ” to describe the particles sizes.  It is unclear what unit this is.  As best understood, it appears as though Applicant intended to include microns, or “µm” and will be examined as such.  Clarification is required.
Similarly, Applicant uses “µ” in claim 17.  Clarification is required.
In claim 1, Applicant uses the phase “having a particle size down to 7 µ and preferably down to 4 µ from said pyrolysis gas”.  It is unclear which range Applicant is claiming due to the two disclosed ranges and the term “preferably”.  For purposes of this examination, the phrase “preferably down to 4 µ” will be treated as optional and non-limiting.  Clarification is required.
In claim 2, similar to above, Applicant claims a range of sizes with the prefix “preferably”.  This phrase is unclear and will be considered optional and non-limiting.  Clarification is required.  
Similarly, claims 5, 9, 10, 13, 14 and 17 all use the term “preferable” or “preferably or “most preferred”.  As mentioned above, these phrase make the claim unclear.  These phrases will be considered optional and non-limiting.  Clarification is required.  
In claim 13, Applicant claims that the “all the pyrolysis gas” is combusted “between 5% and 70%”.  It is unclear what these percentages are referencing.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff (US 2011/0083367).
Regarding claims 1, 5, 17 and 18, Tetzlaff discloses a method for reducing the tar content in pyrolysis gas generated in a pyrolysis reactor, said method comprising the steps of: 
guiding said pyrolysis gas (generated in pyrolyzer 1) through one or more filters (such as cyclone filter 23) to remove solid content, 
partially oxidizing said pyrolysis gas in a partial oxidation reactor (8) to remove tar from said pyrolysis gas (paragraph 36), and 
guiding said pyrolysis gas through a coke bed to further remove tar from said pyrolysis gas (pyrolysis coke 21 forms fluidized bed 11 and pyrolysis gas is sent through the bed, see Fig. 2). 
Tetzlaff discloses the preference for removing solid content from the pyrolysis gas, but does not go into the claimed specifics regarding removing at least 90% of particles 7 microns or larger.
Rolland also discloses a pyrolysis system with removing solid particles prior to partial oxidation of the pyrolysis gas (abstract, paragraph 92).
Rolland, like Tetzlaff, teaches a partial oxidizer (see POX in figure) that receives pyrolysis gas which has been filtered by a cylone (C) and a candle filter (F, paragraphs 76-77).  Rolland teaches removal of virtually all dust (paragraph 118) by these filters to stop disruption of downstream operations (paragraphs 75-80).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove virtually all the dust from the pyrolysis gas, as taught by Rolland, in the 
Regarding claim 2, Tetzlaff, as modified above, teaches a cyclone filter but does not explicitly disclose the exact range of particle sizes that are removed by the cyclone.  However, modified Tetzlaff will remove larger particles initially in the cyclone and then smaller particles in the ceramic filter, as disclosed in the instant invention.  As such, without showing unexpected results, the claimed particle sizes removed in the cyclone cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size removal in the cyclone of modified Tetzlaff to obtain the desired loading of the ceramic filters and the acceptable extraction of dust from the pyrolysis gas (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 3, Tetzlaff, as modified above, further disclsoes said particles that are removed by said cyclone are guided into said coke bed to form part of said coke bed and/or into a gasifier (see Fig. 3 which shows an embodiment where cyclone solids are removed from cyclone 30 into coke bed 11). 
Regarding claim 4, Tetzlaff teaches sending solids removed from the cyclone to the coke bed, but does not explicitly teach sending solids extracted by the filter to the coke bed.   However, such a modification would have been obvious to one of ordinary skill in the art at the time of the invention for the same reason that Tetzlaff teaches sending the solids from cyclone to the coke bed, for further processing of the coke and the pyrolysis gas. 
Regarding claim 8, Tetzlaff further discloses said coke bed is arranged external to said pyrolysis reactor (see Fig. 2 which illustrates the coke bed separate from the gasifier) and a gasifier arranged to gasify pyrolysis coke generated in said pyrolysis reactor (see paragraph 35). 
Tetzlaff does not teach that the coke bed is separate from the gasifier.  However, such a modification is nothing more than separating two process units and would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a modification would allow for easier maintenance by separating the process units.  See MPEP §2144.04(V)(C).
Regarding claims 9 and 10, Tetzlaff further discloses said partial oxidation raises the temperature of said pyrolysis gas to between 500 and 2,500C (paragraph 15) and a coke bed between 400 and 2000C (paragraph 16). 
Regarding claim 11, Tetzlaff further discloses said coke bed is a fluid bed coke bed (paragraph 36 which discloses bed 11 is fluidized). 
Regarding claim 12, Tetzlaff further discloses said pyrolysis reactor is a fluid bed pyrolysis reactor (paragraph 38). 
Regarding claim 14, Tetzlaff further discloses a temperature of between 100 and 1,000C when entering said partial oxidation reactor (see paragraph 46 which discloses the pyrolyzer operated between 600 and 800C prior to entering the POX reactor). 
Regarding claim 15, Tetzlaff further discloses said method comprises the step of generating said pyrolysis gas by heating biomass (see abstract). 
Regarding claim 16, Tetzlaff further discloses material in said pyrolysis reactor is heated by forming a flow of oxygen and/or superheated steam into said pyrolysis reactor (see paragraph 33 which discloses utilizing oxygen to provide heat to the pyrolyzer via partial oxidation). 
Regarding claim 19, Tetzlaff further discloses a two-stage gasifier arranged to remove tar from pyrolysis gas by means of a method according to claim 1 (see Fig. 1 which illustrates 2 stages, 1 and 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725